Citation Nr: 0404273	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a rating decision rendered in 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which granted 
service connection for PTSD, evaluated as 30 percent 
disabling, effective June 15, 2001, the date of receipt of 
the veteran's claim.  

The veteran and his representative appeared before this 
Veterans Law Judge at a Travel Board hearing held in June 
2003 at the RO, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's PTSD is manifested by symptoms which are 
productive of social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
disturbances of motivation, mood and sleep; impaired short-
term memory; difficulty in establishing and maintaining 
effective social relationships, and a Global Assessment of 
Functioning Scale (GAF) score of 60.  

3.  There are no extraordinary factors associated with the 
service-connected PTSD productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.



CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and not 
in excess thereof, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000.   On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
notify and to assist claimants for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given 
the favorable nature of the Board's decision with regard to 
the issue of an increased rating for PTSD.  Thus, the Board 
finds that further development is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Criteria.   Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, a separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), a 30 
percent evaluation is assigned for PTSD which produces 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the issue of the criteria for rating 
disability due to PTSD.  The Court noted the phrase "such 
symptoms as" by definition means "for example" or "like or 
similar to."  See WEBSTER'S NEW WORLD DICTIONARY 1337 (3rd. 
coll.ed. 1988).  Specifically, it determined that the use of 
the term "such as" demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  The 
Court concluded, "the rating specialist is to consider all 
symptoms of a claimant's [service-connected mental] condition 
that affect the level of occupational or social impairment." 
Id. at 443.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  The veteran filed his claim for 
entitlement to service connection for PTSD in June 2001.  

The veteran's exposure to combat stressors include being a 
crew member on an Air Force OV-1 Mohawk Reconnaissance 
Airplane which crash landed while in Vietnam.  The claims 
file contains evidence of his award of the Air Medal.  

In December 2001, the veteran underwent a VA examination in 
connection with his claim for service connection for PTSD.  
He reported the use of alcohol, cocaine and marijuana since 
returning from Vietnam. He was divorced and lived alone.   

He reported that while in Vietnam in 1968 he was in a plane 
crash when his engine failed.  He also saw people shot at as 
well as a lot of dead bodies.  He was not able to sleep and 
usually drank at night to alleviate insomnia and nightmares.  
He was very irritable and hostile on the job and could not 
control his anger.  The veteran married at 38 but is now 
divorced due to being verbally and physically abusive to his 
wife.  He has a very limited social life and has no friends.  

He has a history of treatment in the Atlanta State Hospital 
for problems related to his anger, hostility, and substance 
abuse.  He was currently attending the VA outpatient clinic 
for PTSD counseling.  

The examiner noted that the veteran was somewhat suspicious 
and paranoid.  His mood was irritable.  He had good eye 
contact.  There was no evidence of any auditory or visual 
hallucinations.  Affect was appropriate.  Judgment and 
insight was limited.  There was no evidence of any current 
suicidal or homicidal ideas.  Memory and concentration was 
fair.  The diagnosis was PTSD with paranoid and depressive 
features.  His psychological stressors appeared to be combat 
related experiences, inability to get along with people, and 
social isolation.  

Based on his examination of the veteran, the VA examiner 
assigned him a GAF score of 60.  He was noted to be competent 
to handle his personal and financial affairs.

By rating action in January 2002 service connection for PTSD 
was granted and a 30 percent rating was assigned.  The 
effective date assigned was June 15, 2001 which was the date 
of the claim.

In a June 2003 Travel Board Hearing, the veteran offered 
testimony in support of his claim.  In essence he testified 
that he has lost several jobs because of his intolerance of 
other people and inability to interact.  He also blamed his 
divorce on his anger, fighting in his sleep, and his wife's 
ability to push his "buttons".  

He had nightmares every night, as well as flashbacks during 
daytime.  He lost 6 or 7 jobs due to PTSD.  He had been fired 
from his last job in March 2003.  He was currently not taking 
any medication for mental disorders because it was dangerous 
to do so while working as an electrician.  

Analysis.  Applying the above criteria in determining whether 
the veteran is entitled to a disability rating in excess of 
30 percent for his service-connected PTSD, the Board 
concludes that a 50 percent disability rating, and not in 
excess thereof, is appropriate.  Specifically, the Board 
finds that the veteran's symptoms of nightmares, flashbacks, 
constant intrusive thoughts, chronic insomnia, battle dreams, 
hypervigilance, avoidance, isolationism, depression, and 
anger, more closely approximate those associated with a 50 
percent disability rating.  Significantly, the veteran's 
symptomatology reflects that he suffers from social 
impairment with reduced reliability due in part to flattened 
affect, disturbances of motivation and mood and difficulty in 
establishing and maintaining effective social relationships.  
The veteran's presentation at his hearing in June 2003 also 
is consistent with that disability evaluation.

The Board has also considered the veteran's GAF score of 60.  
The Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) provides that a GAF score represents the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition).  

The Board recognizes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Nevertheless, it is 
consistent with the examiner's recorded evaluation of the 
veteran's psychological and social functioning.

The Board therefore concludes, that the evidence is 
consistent with a 50 percent disability rating.  See 
Mauerhan, supra.

The evidence does not support a disability rating in excess 
of 50 percent. Specifically, a 70 percent evaluation for PTSD 
requires symptoms which would be productive of impairment 
equivalent to impairment resulting from such symptoms as 
suicidal ideation, obsessional rituals which interfered with 
routine activities, illogical, obscure, or irrelevant speech, 
near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences occupational and social impairment 
due to such symptoms as nightmares, depression, anxiety, and 
stress, etc., with deficiencies in several areas, the 
impairment does not rise to the level of a 70 percent 
psychiatric disability.  38 C.F.R. §§ 4.7, 4.130 (2003).  

Similarly, a 100 percent evaluation is not warranted, since 
the veteran has not reported symptoms that demonstrate a 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.7, 4.130 (2003).  

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service- connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
psychiatric disorder is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).

Finally, the Board concludes that the record does not reflect 
a change in the veteran's PTSD symptomatology and, therefore, 
staged ratings are not warranted in this case.  See 
Fenderson, 12 Vet. App. 119.

Therefore, applying the pertinent law to the facts of this 
case, the Board concludes that a 50 percent disability 
rating, and not in excess thereof, is consistent with the 
observations and diagnoses of the examiners, as well as the 
GAF scores which they assigned to the veteran


ORDER

An intial 50 percent rating is granted for PTSD subject to 
the regulations governing the payment of monetary awards.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



